     Case 3:20-cv-00753-CAB-WVG Document 11 Filed 07/20/20 PageID.50 Page 1 of 1



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOEL TODD and KATHY GREEN-                        Case No.: 20-CV753-CAB-WVG
      TODD,
12
                                      Plaintiffs,       DISMISSAL WITHOUT PREJUDICE
13
      v.
14                                                      [Doc. No. 10]
      MONSANTO COMPANY,
15
                                     Defendant.
16
17
18
19         Upon consideration of the remaining parties’ joint motion to dismiss this case
20   without prejudice, and good cause appearing, it is hereby ORDERED that the motion is
21   GRANTED. This case is DISMISSED WITHOUT PREJUDICE, with each side to bear
22   its own costs and fees.
23         It is SO ORDERED.
24   Dated: July 20, 2020
25
26
27
28

                                                    1
                                                                           20-CV753-CAB-WVG
